Citation Nr: 0413792	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
May 1972.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that rating decision in August 2002.  After 
receiving a statement of the case in July 2003, he perfected 
his appeal to the Board by timely filing a substantive appeal 
in September 2003  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The veteran asserts that he has hepatitis C that is related 
to service.  His representative contends that a stab wound 
the veteran sustained to his left forearm in service (January 
1972) constitutes a plausible risk factor for hepatitis C due 
to the probability that the knife used in the attack had been 
exposed to the blood of another attack victim.  

In an October 2001 medical statement, G. M. Cibik, M.D., 
indicated that he had been treating the veteran over the past 
several years for gastrointestinal disabilities that included 
reflux esophagitis and episodes of gastrointestinal bleeding 
with chronic hepatitis C infection.  The physician stated 
that the veteran "had acquired hepatitis C in one of several 
fashions including blood transfusion for bleeding ulcers 
several decades ago."  The physician has not provided 
clinical records pertaining to his treatment of the veteran.  

The Board notes that a March 1973 VA medical examination 
report references VA hospitalization in Atlanta shortly after 
service for a bleeding ulcer.  However, those medical records 
have not been associated with the claims file.  

Accordingly, the veteran's claim is remanded for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish.  

2.  Contact the veteran and request that he 
provide the names and addresses of any health 
care providers from whom he has received 
treatment, including blood transfusions, 
since service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the veteran, the RO should contact the health 
care providers identified, including Dr. 
Cibik, for the purpose of obtaining copies of 
all treatment records for the veteran and 
associating them with the claims file.  

3.  When contacting Dr. Cibik, request that 
he identify how he acquired information as to 
the veteran having received "blood 
transfusions for bleeding ulcers several 
decades ago."   

4.  Contact the VA medical center in Atlanta, 
Georgia, and request any information/records 
pertaining to the veteran's treatment for 
bleeding ulcers in the early 1970s or 
thereafter.  All records obtained should be 
associated with the claims file.  If the 
Atlanta VA medical facility has no such 
records, it should be requested to so state.  

5.  After the above requested actions have 
been completed, and any additional 
development accomplished as may be logically 
indicated by the evidence obtained through 
this Remand, re-adjudicate the veteran's 
claim, giving consideration to whether his 
hepatitis C may be related to the treatment 
of his service-connected duodenal ulcer 
disease.  Also address the contention by the 
veteran's representative concerning the 
potential risk factor provided by the in-
service stab wound.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


